Title: To James Madison from Richard E. Parker and John T. Lomax, 6 September 1813 (Abstract)
From: Pajer, Richard E.,Lomax, John T.
To: Madison, James


6 September 1813, Westmoreland County. “At a meeting of the Officers of the Counties of Westmoreland, Richmond, Northumberland and Lancaster we were appointed a deputation to present to you the enclosed memorial—which we were instructed to accompany with Such verbal explanations and details as our knowledge of the country and of the views of the memorialists would enable us to make.
“Understanding that you have left the seat of Government and yet believing it proper to communicate on the subject of the memorial with the war department we have determined to forward the enclosed to you at your seat—and to go on ourselves to Washington—& shall be extremely happy if a restoration of your health should have permitted your return e’er our arrival at that place. Should your return however have been delayed by a continuance of your indisposition or any other cause less to be regretted we will do ourselves the honor to wait upon you agreably to the expectations of our constituents—if found necessary to our success or if you require any other information than is contained in the memorial itself—or any specifick plan of defense.
“We should be happy—if the views taken in the memorial are satisfactory—to obtain your instructions at the City, to the secretary at War to authorise him to comply with the earnest wishes of those we represent—or to receive at Fredericksburg any other communications which you may be pleased to make on this subject.”
